 


109 HR 5231 IH: Deep Water Royalty Jurisdiction Act
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5231 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. Issa (for himself, Mr. Tom Davis of Virginia, Mr. Hunter, Mr. Souder, Mr. Calvert, Mrs. Bono, and Mr. Keller) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To limit Federal court jurisdiction over certain suits pertaining to the application of a price threshold in determining the volume for which suspension of royalties applies to certain offshore oil and gas leases. 
 
 
1.Short titleThis Act may be cited as the Deep Water Royalty Jurisdiction Act. 
2.Limitation on Federal court jurisdiction over questions pertaining to royalties under certain offshore oil and gas leases 
(a)Limitation on certain jurisdictionIn any case brought by any person other than a department, agency, or instrumentality of the United States, no court created by Act of Congress shall have any jurisdiction, and the Supreme Court shall have no appellate jurisdiction, to hear or decide any question pertaining to— 
(1)the application of a price threshold in determining the volume for which suspension of royalties applies under section 8(a)(1)(H) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(1)(H)) and section 304 of Public Law 104–58 (43 U.S.C. 1337 note) with respect to leases awarded in the 5-year period beginning on November 28, 1995; or 
(2)the interpretation of, or the validity under the Constitution of, this section. 
(b)Certain defenses not availableIn any case brought by a department, agency, or instrumentality of the United States against any person to recover royalties under the Outer Continental Shelf Lands Act, no legal or equitable defense shall be available to the defendant regarding the matters referred to in paragraph (1) or (2) of subsection (a). 
 
